DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations: “plurality of power feeding output circuits” and “second switching section electrically connected to one or more of the plurality of antennas” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 



Allowable Subject Matter
Claims 4-5 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0234019 (Camurati) in view of US 2009/0001941 (Hsu).


a plurality of power feeding output circuits configured to wirelessly supply the power to a power receiving unit (Fig. 1-3 electrodes 5 which is a plurality of power feeding output circuits configured to wirelessly supply the power to the power receiving unit 3); a first switching section electrically connected to the plurality of power feeding output circuits (switching elements 7 are electrically connected to the plurality of electrodes 5 ie. plurality of power feeding output circuit) [0058, 0066]; and
a control section configured to control the first switching section to select one or more of the
plurality of power feeding output circuits to receive the power from the power feeding section based on a communication state [0058, 0066, 0070-0071].
	However, Camurati does not teach a plurality of antennas; a second switching section electrically connected to one or more of the plurality of antennas; and control the second switching section to select one of the plurality of antennas.
	However, Hsu teaches a plurality of antennas (Fig. 3 sensor coil 326-1...326-) [0017]; a second switching section electrically connected to one or more of the plurality of antennas (a second switching section ie. Multiplexer 322 which is different from the first switching section 312 is connected to the plurality of antenna ie. sensors 326) [0017-0018]; and control the second switching section to select one of the plurality of antennas [0019].
It would have been obvious to one with ordinary skill in the art to have the plurality of sensor antennas out of which at least one is selected by the switching section that is dedicated for the plurality of antennas in order to detect the presence and location of the receiver in order to conduct efficient power supply.

Regarding claim 2, Camurati teaches wherein the control section is further configured to set an amount of the power to be fed to each of the one or more of the plurality of power feeding output circuits that is selected [0014, 0031, 0058, 0066].

Regarding claim 3, Camurati teaches further comprising: a communication section configured to perform wireless communication with an electronic apparatus by selecting one of the plurality of power feeding output circuits as an antenna, wherein the communication state is the
communication state between the electronic apparatus and the communication section [0066-0068,0071-0072].

Regarding claim 6, Camurati teaches wherein the control section is further configured to acquire the communication state based on one of a field intensity, a transfer function, or a combination of the field intensity and the transfer function (communication between the modulating and the demodulating means 19 and 20 respectively as shown in Fig. 2) [0026-0027, 0032, 0075, 0089-0090, 0097].

Regarding claim 7, Camurati teaches further comprising a first communication section configured to output the one of the field intensity, the transfer function, or the combination of the field intensity and the transfer function to the control section (communication between the modulating and the demodulating means 19 and 20 respectively as shown in Fig. 2) [0026-0028, 0032, 0075, 0089-0090, 0097].


a plurality of electromagnetic field sensors (modulation is detected by sensor and since there can be plurality of the generators 11, there can be plurality of the sensors) [0059, 0077, 0099], wherein the control section is further configured to perform pre-power feeding by controlling the first switching section to select the one of the plurality of power feeding output circuits to receive a pre-power signal from the power feeding section (switching is controlled by the detection i.e. detector and control means on the generator side after receiving the detection signal which is the pre-power signal) [0056-0058, 0071, 0099], the pre-power signal is the power during the prepower feeding [0066], and perform main power feeding by controlling the first switching section to select the one or more of the plurality of power feeding output circuits to receive a main power signal from the power feeding section based on detection results of the plurality of electromagnetic field sensors during the pre-power feeding, the main power signal is the power during the main power feeding [0071, 0075, 0097-0099].

Regarding claim 9, Camurati teaches wherein each of the plurality of electromagnetic field sensors is configured to detect a harmonic component of an electromagnetic field [0018, 0020-0021].

Regarding claim 10, Camurati teaches wherein the control section is further configured to perform a negative feedback control to decrease the harmonic component that is detected [0018, 0020-0021].




Regarding claim 12, Camurati teaches a power feeding system (Fig. 1-3) comprising:
a power receiving unit (Fig. 1-3 load 3 is the power receiving unit); and a power feeding unit including a power feeding section configured to generate power (Fig. 1-3 electrical energy source 1) [0069];
a plurality of power feeding output circuits configured to wirelessly supply the power to the power receiving unit (Fig. 1-3 electrodes 5 which is a plurality of power feeding output circuits configured to wirelessly supply the power to the power receiving unit 3); a first switching section electrically connected to the plurality of power feeding output circuits (switching elements 7 are electrically connected to the plurality of electrodes 5 ie. plurality of power feeding output circuit) [0058, 0066];
a control section configured to control the first switching section to select one or more of the plurality of power feeding output circuits to receive the power from the power feeding section based on a communication state [0058, 0066, 0070-0071].
	However, Camurati does not teach a plurality of antennas; a second switching section electrically connected to one or more of the plurality of antennas; and control the second switching section to select one of the plurality of antennas.

	It would have been obvious to one with ordinary skill in the art to have the plurality of sensor antennas out of which at least one is selected by the switching section that is dedicated for
the plurality of antennas in order to detect the presence and location of the receiver in order to conduct efficient power supply.

Regarding claim 14, Camurati teaches wherein the control section is further configured to notify the power receiving unit of electrode identification information corresponding to the one of the plurality of power feeding output circuits that is selected [0070-0071].

Regarding claim 15, Camurati teaches wherein the power receiving unit further includes an identification information acquisition section configured to acquire the electrode identification information [0071-0072]; and
a communication section configured to transmit the electrode identification information to the control section of the power feeding unit [0099], and
wherein the control section is configured to perform main power feeding by controlling the first switching section to select the one or more of the plurality of power feeding output circuits to receive the power from the power feeding section based on the electrode identification information that is received from the power receiving unit [0102].

Regarding claim 16, Camurati teaches wherein the plurality of power feeding output circuits is a first predetermined number, wherein the power receiving unit further includes a plurality of
power receiving input circuits that is a second predetermined number, and wherein a first area of
each of the first predetermined number of power feeding output circuits is larger than a second area of each of the second predetermined number of power receiving input circuits (Fig. 1-3 shows that the plurality of the predetermined number of electrodes 5 ie. plurality of power feeding output circuits which is larger than the second predetermined number of electrodes of the receiver 3).

Regarding claim 17, Camurati teaches wherein the control section is further configured to acquire the communication state based on one of a field intensity, a transfer function, or a combination of the field intensity and the transfer function (communication between the modulating and the demodulating means 19 and 20 respectively as shown in Fig. 2) [0026-0028, 0032, 0075, 0089-0090, 0097].


Regarding claim 18, Camurati teaches wherein the power feeding unit further includes a first communication section that is configured to output the one of the field intensity, the transfer function, or the combination of the field intensity and the transfer function to the control section (communication between the modulating and the demodulating means 19 and 20 respectively as shown in Fig. 2) [0026-0028, 0032, 0075, 0089-0090, 0097].


the detection signal which is the pre-power signal) [0056-0058, 0071, 0099], and perform main power feeding by controlling the first switching section to electrically connect the one or more of the plurality of power feeding output circuits to receive a main power signal from the power feeding section (modulation is detected by sensor and since there can be plurality of the generators 11, there can be plurality of the sensors) [0059, 0077, 0099], based on detection results of the plurality of electromagnetic field sensors during the pre-power feeding [0071, 0075, 0097-0099].

Regarding claim 20, Camurati teaches wherein each of the plurality of electromagnetic field sensors is configured to detect a harmonic component of an electromagnetic field, and wherein the control section is further configured to perform a negative feedback control to decrease the harmonic component that is detected [0099-0101].

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.

Furthermore, in regards to the “second switching section electrically connected to one or more of the plurality of antennas” is not shown in the drawings. The Applicant makes the argument that selector 15 of Fig. 5 is the second switching section. However, that is not indicated in the specification, and in light of the fact that Fig. 5 shows the switch section 18A and 18B which is “electrically” connected to one or more of the plurality of antennas (in BRI the switch section 18A and 18B is directly connected to the control section 19 which is thereby connected to the plurality of antennas through the selector 16 therefore, electrically connecting the switch sections 18A and 18B to the plurality of antennas), which is why specific labeled drawings is requested to show every feature of the invention specified in the claims. 

Regarding claim rejection under 35 U.S.C 112, Examiner finds that Applicant’s argument is persuasive, thereby the 35 U.S.C 112 regarding claim 3 is withdrawn. 

Regarding claim rejection under 35 U.S.C 103, the Applicant presents that Office’s conclusion regarding the combination of Camurati and Hsu is deficient because the Office’s conclusion is attempting to solve a problem that does not exist in Camurati. Thus, the Office failed to establish a prima facie case of obviousness with respect to claim 1 because the Office’s articulated reasoning is deficient as indicated by Applicant. 

Thereby, the rejection stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                          

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836